DETAILED ACTION
This is the first Office Action on the merits based on the 16/644,616 application filed on 03/05/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10, as originally filed, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings are objected to under 37 CFR 1.84(b)(1).  If the invention can be drawn or illustrated then a drawing is required in lieu of black and white photorealistic images.  All details in the black and white photorealistic images are not clear.  Therefore, black and white line drawings are required in place of the black and white photorealistic images in Figures 1-7.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Objections
Claims 1 and5 are objected to because of the following informalities:  
In Claim 1 Line 4, the limitation “ a filler material” should be “the filler material”
In Claim 5 Line 2, the limitation “the sports apparatus case” should be “the case of the sports apparatus”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “valve” in line 2. The limitation renders the claim indefinite because it is unclear if the valve refers to “the hermetic chamber valve” in claim 1 line 9 or the “valve” of claim 6 line 2. Applicant is suggested to change “valve” in claim 1 line 2 to “hermetic chamber valve”.
Claim 1 recites the limitation "said sports apparatus portions" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The limitation renders the claim indefinite because it is unclear to what the said sports apparatus portions are referring to. Applicant is suggested to change the “said sports apparatus portions” to “the supporting portion and the portion that the user interacts with”
Claim 7 recites the limitation "said sports apparatus portions" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The limitation renders the claim indefinite because it is unclear to what the said sports apparatus portions are referring to. Applicant is suggested to change the “said sports apparatus portions” to “the supporting portion and the portion that the user interacts with”
Claim 10 recites the limitation "the handles" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant is suggested to change the limitation “the handles” to “handles”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blazar (US Patent No. 9,314,118).

    PNG
    media_image1.png
    332
    397
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    431
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    393
    464
    media_image3.png
    Greyscale

Regarding claim 7, Blazar teaches a sports apparatus (The Office is considering sports apparatus to be intended use and is not structurally limiting. Refer to MPEP 2111.02    Effect of Preamble [R-10.2019];10; Figure 1), comprising: a flexible shell (Inner core 200; Figure 1; Inner core is deformable and flexible to contain fluid and air) formed as a hermetic chamber (Col. 7 Lines 59-62 “Thus, the fluid impermeable cover 220 might be air impermeable (airtight), and the resilient material matrix/structure might contain air (in its uncompressed state). “; Air tight cover 220 of inner core 200 using valve 350 seen in Figure 3) with a valve (Valve 350; Figure 3) and having an inner space (The hollow space of the inner core 200; Figure 5) for filling with a filler material and air (fluid and air is capable of being placed into the inner core; Col. 4 Lines 59-62 “The inner core typically may comprise resilient material (such as open cell foam, for example) forming a matrix capable of containing fluid and located within a fluid impermeable cover Col. 7 Lines 56-59 “While pillow(s) might be designed to operate with many different fluids (including various liquids or gases), typically the fluid in the embodiment of FIG. 4 might be air.”), characterized in that once the hermetic chamber inner space (The hollow space of the inner core 200; Figure 5) is filled with water and pressurized air (fluid and air pressured by the pump may be placed into the inner core; Col. 4 Lines 59-62 “The inner core typically may comprise resilient material (such as open cell foam, for example) forming a matrix capable of containing fluid and located within a fluid impermeable cover.”; Col. 7 Lines 56-59 “While pillow(s) might be designed to operate with many different fluids (including various liquids or gases), typically the fluid in the embodiment of FIG. 4 might be air.”), the sports apparatus (10; Figure 1) takes a shape of a rectangular parallelepiped with rounded corners (See Figures 1-4; The pillow shows a rectangular parallelepiped with rounded corners); side faces (Side surfaces 40; Figures 1-5)  of the apparatus (10; Figure 1) form a closed surface (The sides forma closed surface around the inner core 200; Figures 4 and 5) having a height not exceeding a half of an apparatus length (The height of the side surfaces 40 is minimal compared to the length of the pillow; See Figures 1 and 4); a supporting portion (Top Surface 20; Figure 1) of the apparatus (10; Figure 1) and a portion (Bottom surface 30; Figure 1)  that a user interacts (A user uses the top and bottom And because the core is self-inflating, pillow preference adjustment may occur without the use of an external pump (i.e. merely based on the self-inflating properties of the inner core and/or application of external pressure/force for deflation). In other embodiments, a pump might also be used optionally, for example to speed fluid transfer, to allow additional inflation of the inner core beyond the self-inflation maximum, to allow adjustment without application of force/pressure, and/or to allow more precise control over fluid transfer, etc.”)

Regarding claim 8, Blazar discloses the filler material (fluid or air may be placed into the inner core; Col. 4 Lines 59-62 “The inner core typically may comprise resilient material (such as open cell foam, for example) forming a matrix capable of containing fluid and located within a fluid impermeable cover.”;  Col. 7 Lines 56-59 “While pillow(s) might be designed to operate with many different fluids (including various liquids or gases), typically the fluid in the embodiment of FIG. 4 might be air.”) comprises a material (water is a liquid that can be placed into the core that is easily migratable) able to migrate readily within the chamber (200; Figure 1).  

Regarding claim 9, Blazar discloses the hermetic chamber (Col. 7 Lines 59-62 “Thus, the fluid impermeable cover 220 might be air impermeable (airtight), and the resilient material matrix/structure might contain air (in its uncompressed state). “; Air tight cover 220 of inner core 200 using valve 350 seen in Figure 3) is made of a polymeric material (Col. 7 Lines 66-67“The impermeable cover 220 of FIG. 4 might, for example, be formed of a polyurethane film, such as vinyl.”).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Blazar (US Patent No. 9314118) in view of Foreman (US Patent No. 5,119,519).

    PNG
    media_image1.png
    332
    397
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    393
    464
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    444
    431
    media_image2.png
    Greyscale

Regarding claim 1, Blazar teaches a sports apparatus (The Office is considering sports apparatus to be intended use and is not structurally limiting. Refer to MPEP 2111.02    Effect of Preamble [R-10.2019];10; Figure 1), comprising: a flexible shell (Inner core 200; Figure 1; Inner core is deformable and flexible to contain fluid and air)  formed as a hermetic chamber (Col. 7 Lines 59-62 “Thus, the fluid impermeable cover 220 might be air impermeable (airtight), and the resilient material matrix/structure might contain air (in its uncompressed state). “; Air tight cover 220 of inner core 200 using valve 350 seen in Figure 3) with a valve (Valve 350; Figure 3) and having an inner space (The hollow space of the inner core 200; Figure 5) for filling with a filler material or air (fluid or air may be placed into the inner core; Col. 4 Lines 59-62 “The inner core typically may comprise resilient material (such as open cell foam, for example) forming a matrix capable of containing fluid and located within a fluid impermeable cover.”; Col. 7 Lines 56-59 “While pillow(s) might be designed to operate with many different fluids (including various liquids or gases), typically the fluid in the embodiment of FIG. 4 might be air.”), characterized in that the hermetic chamber (Col. 7 Lines 59-62 “Thus, the fluid impermeable cover 220 might be air impermeable (airtight), and the resilient material matrix/structure might contain air (in its uncompressed state). “; Air tight cover 220 of inner core 200 using valve 350 seen in Figure 3) is accommodated within a case (Outer casing 100; Figure 1), once the chamber inner space (The hollow space of the inner core 200; Figure 5) is filled with a filler material or air (fluid or air may be placed into the inner core; Col. 4 Lines 59-62 “The inner core typically may comprise resilient material (such as open cell foam, for example) forming a matrix capable of containing fluid and located within a fluid impermeable cover.”;  Col. 7 Lines 56-59 “While pillow(s) might be designed to operate with many different fluids (including various liquids or gases), typically the fluid in the embodiment of FIG. 4 might be air.”) the apparatus (10; Figure 1) in fact forms a rectangular parallelepiped with rounded corners (See Figures 1-4; The pillow shows a rectangular parallelepiped with rounded corners); side faces (Side surfaces 40; Figures 1-5) of the apparatus (10; Figure 1) form a closed surface (The sides forma closed surface around the inner core 200; Figures 4and 5) having a height not exceeding a half of an apparatus length (The height of the side surfaces 40 is minimal compared to the length of the pillow); a supporting portion (Top Surface 20; Figure 1) of the apparatus (10; Figure 1) and a portion (Bottom surface 30; Figure 1) that a user interacts (A user uses the top and bottom surfaces of the pillow) with are arranged to be identical and outwardly convex (Both the top and bottom surfaces 20, 30 
Blazar does not disclose characterized in that the hermetic chamber is accommodated within a case with handles.

    PNG
    media_image4.png
    273
    420
    media_image4.png
    Greyscale

Foreman teaches an analogous pillow apparatus with a case (Sheath 6; Figure 3) with handles (Pair of handles 7; Figure 3).


Regarding claim 2, Blazar in view of Foreman teaches that the case (Outer casing 100; Figure 4) is made of a strong non-slip fabric.  (The outer casing can be made out of polyester-cotton blend knit to keep the filling from slipping and retaining the material; “The exterior surface of the outer casing 100 is typically made of a flexible fabric material. The fabric material of the outer casing 100 typically might be selected based on conformity with respect to any comfort material (that might be located between the inner core and the outer casing) and/or the need to securely retain any loose comfort fill material (to prevent possible leeching of that comfort material through the outer casing). So for example, the outer casing 100 might be formed of a knit material such as 100% polyester knit (or in other embodiments, a polyester-cotton blend knit, typically primarily polyester), for example if the comfort material is foam. Alternatively, the outer casing 100 might be formed of a woven material such as 100% cotton woven for in other embodiments, a polyester-cotton blend, typically primarily cotton), for example if the comfort material is loose fill (such as fiber fill, hair, or down for example). Knit material may tend to have preferred conformity (feel) characteristics, while woven material may tend to have a good balance of conformity and ability to prevent leeching. Alternatively, leeching concerns might be addressed with a chemical coating (typically located on the inside surface of the outer casing) in some embodiments. In some embodiments, the outer casing 100 might optionally include wicking material to aid in user comfort. In some embodiments, the outer casing 100 may comprise one or more quilted surfaces.”)

Regarding claim 3, Blazar in view of Foreman teaches the hermetic chamber (Col. 7 Lines 59-62 “Thus, the fluid impermeable cover 220 might be air impermeable (airtight), and the resilient material matrix/structure might contain air (in its uncompressed state). “; Air tight cover 220 of inner core 200 using valve 350 seen in Figure 3) is made of a polymeric material (Col. 7 Lines 66-67“The impermeable cover 220 of FIG. 4 might, for example, be formed of a polyurethane film, such as vinyl.”).  

Regarding claim 4, Blazar in view of Foreman teaches the filler material (fluid or air may be placed into the inner core; Col. 4 Lines 59-62 “The inner core typically may comprise resilient material (such as open cell foam, for example) forming a matrix capable of containing fluid and located within a fluid impermeable cover.”;  Col. 7 Lines 56-59 “While pillow(s) might be designed to operate with many different fluids (including various liquids or gases), typically the fluid in the embodiment of FIG. 4 might be air.”) comprises a material (water is a liquid that can be placed into the core that is easily migratable) able to migrate readily within the chamber (200; Figure 1).  

Regarding claim 5, Blazar in view of Foreman teaches discloses the handles (7; Figure 1 of Foreman) are arranged on a side face (40; Figure 1 of Blazar) of the sports apparatus case (Outer Casing 100; Figure 1 of Blazar).  

    PNG
    media_image2.png
    444
    431
    media_image2.png
    Greyscale


    PNG
    media_image5.png
    519
    453
    media_image5.png
    Greyscale

Regarding claim 6, Blazar in view of Foreman teaches discloses a hole (Conduit opening 252; Figure 3) to access the hermetic chamber valve (350; Figure 3) and a valve (Col. 13 Lines In other embodiments, however, the outer casing 100 might include an opening (see FIG. 9 for example) that may optionally be closed shut (for example by a zipper, snap(s), hook-and-loop tape, etc.). “) for removing the chamber (200; Figure 1) from the case (100; Figure 1) are arranged on a side face (See Figure 9 above) of the apparatus case.  


Regarding claim 10, Blazar discloses the case (Outer Casing 100; Figure 1) and chamber (Inner Core 200; Figure 1).
Blazar does not disclose the handles are formed integrally with the chamber 


    PNG
    media_image4.png
    273
    420
    media_image4.png
    Greyscale

Foreman teachesthe handles (Handles 7; Figure 1)  are formed integrally with the chamber (6; Figure 3; Abstract “A pillow and tote bag combination including two cushions and a durable soft collapsible sheath with a closable opening therein and handles attached thereto”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the a side of the case of Blazar to have handles on one 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fu (US Patent Publication No. 2014/0226919), Selsam (US Patent No. 6,312,364), Perez (US Patent No. 2006/0040803), and Zabel (US Patent Pub No. 2004/0082445).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        /NYCA T NGUYEN/Primary Examiner, Art Unit 3784